DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/08/2022 have been fully considered but they are not persuasive.  Therefore, the rejections have been adjusted to meet the newly added recitation and this action is made final.
Applicant argues that Ezaki fails to provide the newly added recitation of “from front.”  However, the lock-control member comprising a portion of element 11 of Ezaki can be pressed by applying a load to a front of element 11 and thus be pressed from a front, and the release lever 44 is also pressed from a front since the portion of the release lever 44 that is engaged by the lock-control member is in the front half of the release lever 44 itself.  Also, the locking member 45 is also pressed from front via elements 41 and 44 since they are in a front half of the seat.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 1, line 31, it is not clear what element is modified by “from front” because under normal grammatical rules this phrase would modify the locking member;
Claim 1, line 31, it is not clear to what “front” refers, be it a front position, a front direction, a front element of the seat; and 
Claims 2-3 and 5-6 are indefinite as depending from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ezaki (JP 2005022551).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

1.    A vehicle seat configured to be mounted to a vehicle, the vehicle seat comprising:
a seat cushion (10) configured to support buttocks of an occupant and configured to rotate about its rear end in up-down directions (as shown in Figures 1-2);
a seatback (20) configured to support a back of the occupant and configured to rotate about its lower end in front-rear directions (as shown in Figures 1-2);
a sliding device (comprising seat tracks 15 and 16) configured to slidably support a seat main body that includes the seat cushion and the seatback (as shown in Figures 1-2);
a first locking mechanism (comprising engaging claw 57) configured to be located on the sliding device and restrict a sliding movement of the seat main body when the seat cushion and the seatback are placed in an occupiable state (corresponding to the used region or a service region of the seat, as disclosed by Ezaki, as explained in the machine translation on page 3, starting 8 lines from the bottom);
a tip-up mechanism (comprising a spring 36 and link arms 30, 31) configured to rotationally displace the seat cushion upwardly from an occupiable position in conjunction with a frontward tilting movement of the seatback; and
a second locking mechanism (comprising engaging claw 45) configured to be located on the sliding device and restrict a sliding movement of the seat main body when an elevation angle of the seat cushion exceeds a preset angle by an operation of the tip-up mechanism (corresponding to the enlarged region of the seat or a region for enlarging luggage space, as disclosed by Ezaki, as explained in the machine translation on page 3, starting 5 lines from the bottom), wherein the second locking mechanism is configured to allow the seat main body to slide when the elevation angle of the seat cushion is equal to or less than the preset angle (the second locking mechanism necessarily allows the seat main body to slide when the elevation angle of the seat cushion is equal to or less than the preset angle, such as during normal fore and aft adjustment of the seat when occupied—this is described on page 2, lines 50-56); 
a fixed rail (15); and 
a movable rail (16) to which the seat main body is fixed and is configured to be slidable with respect to the fixed rail (clearly shown in the figures), 
wherein the second locking mechanism comprises 
a locking member (45) configured to be displaced between an engaged position, which is for an engagement with the movable rail and the fixed rail (as shown in Figure 6, with regard to engaging claw 57, and described generally with regard to engaging claws 45 and 57 on page 4, line 150 to the end of the page in the machine translation), and a disengaged position where the engagement is released (as described on page 5, lines 186-189 of the machine translation), 
a spring (36) configured to exert an elastic force acting to displace the locking member towards the engaged position (via linkages), 
a lock-control member configured to be located in the seat cushion, and displace the locking member (45) in the engaged position to the disengaged position (comprising the engaging portion of element 11 that engages element 44, as shown and described on page 5, lines 184-189 of the machine translation with regard to Figure 5), and 
a release lever (44) configured to press the locking member toward the disengaged position by being pressed from front by the lock-control member (the lock-control member comprising the portion of element 11 that engages the release lever 44 shown and described on page 5, lines 184-189 of the machine translation with regard to Figure 5, where the lock-control member thus defined can be pressed by applying a load to a front of element 11, and the release lever 44 is pressed from a front since the portion of the release lever 44 that is engaged by the lock-control member is in the front half of the release lever 44 itself—also, the locking member 45 is also pressed from front via elements 41 and 44 since they are in a front half of the seat), 
wherein the release lever is configured to be separated from the lock-control member when the locking member is located in the engaged position (as can be appreciated from the separation of the release lever 44 from the lock-control member  comprising the portion of element 11 that is engageable with the release lever 44, where the release lever 44 is engaged by the lock-control portion of element 11 in its dashed line position in Figure 5 and is separated from the lock control member comprising the engaging portion of element 11 in its solid line position, also shown in Figure 5 and described on page 5, lines 184-189 of the machine translation).

2.    The sliding device of claim 1 wherein
the lock-control member is configured to: 
displace the locking member to the disengaged position when the seat cushion is placed in the occupiable position (lock-control member comprising the portion of element 11 that engages lock release lever 44, as shown and described on page 5, lines 184-189 of the machine translation with regard to Figure 5), and 
allow the locking member to be placed in the engaged position when the elevation angle of the seat cushion exceeds the preset angle (although functionally recited only, the locking member 45 is allowed to be placed in the engaged position at any time the seat bottom element 11 is raised since the spring associated with the engaging claw 45 is spring biased to the engaged position, albeit the engaged position is interpreted as the position of the engaging claw 45 independent of whether it is in the used region or the enlarged region even though the tips only engage openings 17B in the enlarged region).

3. (New) The sliding device of claim 2, wherein the lock-control member is configured to displace the locking member to the disengaged position when the elevation angle of the seat cushion is equal to or less than the preset angle (the locking member 45 is both locked and released in the range of sliding corresponding to the expanded area for walk-in or storing luggage, as set forth on page 2, lines 50-56 and is released when the lock-release member comprising the portion of element 11 that engages release lever 44 is lowered to engage the release lever 44, as disclosed on page 5, lines 184-189 of the machine translation). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ezaki (JP 2005022551) in view of Sasaki (US 6935691).
Ezaki shows and discloses the details set forth in the rejection under 35 USC 102, above, but lack placing the second locking mechanism rearward of the first locking mechanism and configuring the lock-control member to move rearwards to displace the locking member. 
On the other hand, Sasaki shows placement of the locking mechanism at 42 rearward in the seat and utilizes a linkage to cause displacement of the locking member 42 when the seat bottom is moved rearwardly, as shown by the progression of element 20L from Figure 4 to Figure 5 of Sasaki.
It would have been obvious to place the second locking mechanism of Ezaki rearward in the seat, as taught by Sasaki, because changing a position of essential working elements is considered an obvious matter of design choice.  
It also would have been obvious to actuate the locking member of Ezaki by a portion of the rotating seat 11 of Ezaki that moves rearwardly (such as a portion of element 11 below or rearward of pivot point 12 in Figures 3-5 of Ezaki) and that forms part of the lock-control member of Ezaki, as taught by Sasaki because doing so would function equally well, and the linkage taught by Sasaki has the benefit of actuation from a remote or distant lock-control member.

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

5. (New) The vehicle seat of claim 1, wherein the lock-control member is configured to move rearwards to displace the locking member (in accordance with the statement of obviousness above).

6. (New) The vehicle seat of claim 1, wherein the second locking mechanism is configured to restrict the sliding movement of the seat main body at a position rearward of the first locking mechanism (in accordance with the statement of obviousness above, where it would have been obvious to swap positions of the first and second locking mechanisms of Ezaki to locate the second locking mechanism in a rear portion of the seat, as taught by Sasaki and as is an obvious matter of design choice).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ALLRED
Primary Examiner
Art Unit 3636


/DAVID E ALLRED/Primary Examiner, Art Unit 3636